Citation Nr: 0417180	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative changes and degenerative disc 
disease, evaluated as 20 percent disabling prior to December 
17, 2002 and 40 percent disabling since December 17, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 



INTRODUCTION

The veteran had active service from November 1967 to December 
1987.  This case comes before the Board of Veterans' Appeals 
on appeal from an August 2000 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for lumbosacral spine disability.  A July 2001 RO 
decision increased the disability rating to 20 percent 
effective to the date of claim.  The case was before the 
Board in August 2002 at which time additional development of 
the case was conducted pursuant to 38 C.F.R. § 19.9(a)(2).  
The Board remanded the claim to the RO in July 2003 for 
further development.  In a decision dated December 2003, the 
RO increased the disability evaluation for lumbar spine 
disability to 40 percent disabling effective December 17, 
2002.  The Board has rephrased the issue on the title page to 
reflect that a staged rating is in effect for the appeal 
period.


FINDINGS OF FACT

1.  Prior to December 17, 2002, the veteran's lumbar spine 
disability was manifested by severe limitation of motion and 
more than intermittent relief of his attacks of 
Intervertebral Disc Syndrome (IVDS).

2.  Since September 23, 2002, the veteran's lumbar spine 
disability has been manifested by a chronic orthopedic 
manifestation of severe limitation of motion and chronic 
neurologic manifestations of left lower extremity neuropathy 
that is moderately severe in degree, and right lower 
extremity radiculopathy that is moderate in degree.


CONCLUSIONS OF LAW

1.  Prior to December 17, 2002, the criteria for a 40 percent 
rating, but no higher, for chronic lumbosacral strain with 
degenerative changes and degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1999-
2002).

2.  Since September 23, 2002, the criteria for a rating in 
excess of 40 percent rating the chronic orthopedic 
manifestations of IVDS have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, Diagnostic Code 5292 (2002).

3.  Since September 23, 2002, the criteria for a separate 40 
percent rating, but no higher, for the chronic neurologic 
manifestation of left lower extremity neuropathy due to IVDS 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic 
Code 8620 (2002).

4.  Since September 23, 2002, the criteria for a 20 percent 
rating, but no higher, for the chronic neurologic 
manifestation of right lower extremity radiculopathy due to 
IVDS have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, 
Diagnostic Code 8720 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service 
connected disability.  Initially, the Board notes that the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) are applicable to the claim on appeal.  Among other 
things, the VCAA provisions expand VA's notice and duty to 
assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his/her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ determination was made in 
August 2000 which is prior to the enactment of the VCAA on 
November 9, 2000.  A July 2001 Supplemental Statement of the 
Case (SSOC) first advised the veteran of the VCAA provisions 
pertaining to the relative duties upon the veteran and VA in 
developing his claim as well as the schedular criteria 
applicable to his claim.  On March 18, 2003, the Board sent 
the veteran a letter advising him of regulatory changes to 
the applicable schedular criteria.  This letter explained the 
VCAA requirements with sections entitled "VA's Duty to 
Notify You," VA's Duty to Assist You," "Our Duties under 
the VCAA," "Your Duties under the VCAA," "What We Have 
Done," "What Development We Still Need to Do," and "What 
We Still Need from You."  The Board also advised the veteran 
to "send us copies of any relevant evidence you have in your 
possession" and "[y]ou need to inform the Board whether you 
desire assistance in obtaining any private medical records or 
other information which is not currently of record which you 
believe may substantiate your claim."  In September 2003, 
the RO sent the veteran a VCAA letter updating him on the 
status of the appeal and the relative responsibilities for 
obtaining evidence in the case.  The Board wrote the veteran 
an additional letter on November 29, 2002 further advising 
him of evidence deemed necessary by the Board to substantiate 
the claim.  A February 2004 SSOC advised the veteran of 
applicable revisions to the schedular criteria, and the 
Reasons and Bases for denying a higher still rating.  Based 
upon the above, the Board finds that the content requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing the claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, and deprive 
the appellant of his right to timely seek redress before a 
court of superior jurisdiction, if he deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this appellant, as well as all other VA claimants, in the 
adjudication of the claim.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103.  This is 
especially so in this case considering that, by a document 
signed on March 26, 2003, the veteran informed the Board that 
he had no further evidence or argument to submit in support 
of his claim.   

As such, the Board finds no basis for concluding that harmful 
error has occurred to this appellant because he received a 
VCAA notice after an initial adverse AOJ adjudication.  
Rather, the Board's March 18, 2003 VCAA notice was provided 
to the veteran following a thorough review of the entire 
claims folder which identified for the veteran evidence that 
would be beneficial to support his claim.  This is a level of 
review beyond that contemplated by a pre-adjudicatory notice.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records, VA 
clinic records and identified private clinic records have 
been associated with the claims folder.  In a statement 
signed March 26, 2003, the veteran informed the Board that he 
had no further evidence to submit in support of his claim, 
and there are no outstanding requests to obtain any other 
relevant records that are both identified and available.  VA 
has also obtained several examination reports during the 
appeal period and the most recent examination report 
obtained, dated December 2003, is adequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).  Accordingly, the Board 
finds that the duty to assist has also been satisfied in this 
case.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Historically, the veteran injured his back due to a lifting 
injury in January 1973.  His service medical records 
thereafter reflect a long-history of treatment for low back 
pain with clinical findings that included muscle spasm, 
tenderness over the right sacroiliac joint, restricted range 
of motion, a flat low back, questionable weakness of the 
extensor hallucis longus bilaterally, positive straight leg 
raise test, and radicular pain into the lower extremities.  
His diagnoses included back pain, musculoskeletal pain, 
moderately severe sacroilitis on the right, lumbar strain and 
mechanical back pain.  His treatment included aspirin (ASA), 
Darvon, Valium, ultra sound and deep heat therapy, Williams 
Flexion Exercises, brief periods of hospitalization and 
temporary profiles.

On his initial VA examination in March 1988, the veteran 
reported a spontaneous improvement of his back pain without 
current symptoms.  An x-ray examination at that time revealed 
low-grade degenerative anterior lipping bodies at L4 and L5 
with mild narrowing of the 4th and 5th lumbar disc 
interspaces.  By means of a rating decision dated May 1988, 
the RO granted service connection for chronic lumbosacral 
strain with degenerative changes, and assigned a 10 percent 
evaluation.

In pertinent part, VA clinic records in 1993 and thereafter 
reflect treatment for low back pain with additional complaint 
of occasional left lower extremity pain.  His findings 
including restricted range of motion and tilting to the left 
with normal strength and reflexes of the lower extremities.  
An x-ray examination in October 1993 was significant for mild 
osteoporosis with minimal anterior wedging of the 1st lumbar 
vertebra.  The record reflects that the veteran was involved 
in a motor vehicle accident in May 1996.  Treatment records 
from Gordon Mead, M.D., of Shreveport Physical Therapy and 
Sports Medicine, reflects the veteran's complaint of lower 
back pain with pain radiating into the right buttocks and 
leg.  His physical findings were significant for painful and 
severely limited flexion and extension of the lumbar spine.  
Prone extension exercises increased his level of pain.  
Bilateral lower extremity reflexes were within normal limits 
with intact sensation.  In June 1996, he was noted to have 
minimal limitations of motion with no complaint of radiating 
symptoms after 7 physical therapy sessions.  He had a 
recurrence of back pain with marked limitation of motion in 
September 1996, but his symptoms improved and he demonstrated 
full range of motion of the back in December 1996.  

In November 1997, the veteran underwent a physical evaluation 
by Carl G. Goodman, M.D., for complaint of low back pain with 
numbness of both legs.  On physical examination, he walked 
without a limp and stood on his heels and toes without 
difficulty.  His lumbar movements were essentially full with 
some pain at the extremes.  There was mild tenderness, but no 
spasm or deformity.  His straight leg raising and bowstring 
tests were negative.  His hip motion was full without pain.  
He had a negative Patrick test.  Deep tendon reflexes were 2+ 
and equal at the knee and ankle.  There were no pathologic 
reflexes or clonus.  His motor strength was 5/5.  There was a 
generalized sensory deficit in the left lower extremity from 
the hip down which was not in a dermatome distribution.  An 
x-ray examination revealed degenerative disc changes at L5.  
Dr. Goodman offered a diagnosis of degenerative lumbar disc 
disease with back pain and secondary left leg numbness.

Diagnostic testing conducted at Highland Hospital in June 
1998 included electromyography (EMG) and nerve conduction 
studies (NCV) which revealed findings "most consistent" 
with lumbosacral radiculopathy.  A magnetic resonance imaging 
(MRI) scan resulted in the following impression:

Desiccation changes L4-5 and L5-S1 discs with 
flattening of the L5-S1 disc consistent with 
degeneration.  Posterior protrusion of disc 
intensity material is noted at both levels and 
appears symmetrical without obvious 
significant central stenosis or neuroforaminal 
compromise.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 received in August 1999.  VA spine 
examination in September 1999 recorded his symptoms of 
lumbosacral area pain with lack of endurance, weakness and 
occasional give-way of the left leg.  He had increased 
discomfort and problems with increased activity.  His 
symptoms were being treated with Naprosyn.  He did not use 
any devices such as crutches, braces, etc.  He worked in 
heating and air conditioning which presented significant 
problems with lifting during flare-ups of pain.  On physical 
examination, the veteran was able to tilt the lumbosacral 
spine 20 degrees to the left and 10 degrees to the right.  He 
was able to flex posteriorly to 2 degrees and forward to 47 
degrees.  All motions were stopped due to pain, and 
discomfort was experienced with all motion.  His posture and 
musculature were normal.  His deep tendon reflexes were 2+ 
and symmetrical in all extremities.  The plantar response was 
normal.  Sensation was normal to soft touch and pinprick.  
Muscle strength was 5/5.  The examiner noted that previous 
studies of the lumbosacral spine showed L4/L-5 and L-5/S-1 to 
have flattening, desiccation, degeneration and posterior 
protrusion of the discs.  The examiner offered a diagnosis of 
chronic low back pain, degeneration of L4/L-5 and L-5/S-1 
with posterior disc protrusion and radiculopathy.  An x-ray 
examination conducted later that month revealed degenerative 
bone and disc disease of the L5-S1 level.

A VA clinic record dated July 2000 recorded the veteran's 
complaint of episodic back pain which he was treating with 
Naprosyn.  Clinic visits in November 2000 included his 
varying reports of 3/10 and 7/10 back pain with increased 
pain on sitting.  His physical findings included abnormal 
range of motion (AROM) with flexion to 22 degrees, extension 
to 23 degrees, left and right lateral flexion to 30 degrees, 
left rotation to 44 degrees, and right rotation to 46 
degrees.  His lumbar lordosis did not reverse with flexion, 
and his clinical findings suggested lumbar dysfunction 
secondary to shortened tissues.  In December 2000, he 
reported "infrequent, reduced back pain which can be 
eliminated by exercise."  He denied back pain at that time 
and with several visits that same month.  

In February 2001, the veteran underwent VA spine examination 
with benefit of review of his claims folder.  He described a 
sharp and severe pain, occasionally to the point of nausea, 
in his lower back with numbness in his legs that was usually 
worse on the left.  He reported one instance of numbness from 
the waist down following his MRI and NCV study in 1988.  He 
further described problems with stiffness, fatigability, and 
lack of endurance secondary to the back.  He provided 
examples of being unable sit comfortably for more than 15 
minutes, a tolerance for walking only three blocks before the 
onset of severe pain, and being unable to run at all.  He 
developed a severe, burning pain after standing for more than 
5 minutes.  He had daily flare-ups of pain, lasting four 
hours in duration, which reached a level of 8/10 pain.  His 
sleep was occasionally disturbed.  His alleviating factors 
included taking 200 mg. of Naproxen twice a day, physical 
therapy sessions, a lumbar support cushion, a weight 
reduction program, and a walking exercise program.  At work, 
he utilized assistance and did not climb ladders or do any 
lifting.  His sons performed his yard work although he 
occasionally assisted with dishes.  He avoided any jarring 
motions.

On physical examination, the veteran measured 68 inches stall 
and weighed 225 pounds.  He stood erect with a steady, but 
slightly stiff, gait.  He changed his position frequently 
while in his chair, and utilized the armrest on arising.  He 
was able to dress and undress without assistance.  He 
experienced increased pain with laying flat on the 
examination table.  Range of motion of the thoracolumbar 
spine measured from 0 to 75 degrees of flexion, 0 to 20 
degrees of extension, 0 to 24 degrees of lateral flexion to 
the right, and 0 to 17 degrees of lateral flexion to the 
left.  The musculature of the back was asymmetrical and 
increased on the right.  Flattening of the spine with 
lordosis was present.  Straight leg raises elicited pain at 
42 degrees on the right and 53 degrees on the left.  Deep 
tendon reflexes of the lower extremities were 2+ with intact 
perception to vibratory stimuli.  There was costovertebral 
tenderness of the lumbosacral area.  His motor strength was 
4/5 in both lower extremities without clonus movement.  The 
veteran was able to rise onto his heels and toes, but 
experienced pain and was unstable for gait testing.  An MRI 
examination demonstrated narrowing of the L5-S1 disc space 
with spondylosis of the L5 vertebral body and S1 segment.  
The examiner offered a diagnosis of degenerative disc disease 
of the lumbar spine. 

By means of a rating decision dated July 2001, the RO 
increased the evaluation for chronic lumbosacral strain with 
degenerative changes and degenerative disc disease to 20 
percent disabling effective to the date of claim. 

VA clinic records in 2002 include the veteran's January 15th 
report of intermittent left hip pain after walking 6 miles 
per day three times per week.  On February 21st, he presented 
with complaint of 9/10 left hip and knee pain which was worse 
at night and interfering with his sleep.  He had been walking 
21/4 miles three times per week with increased pain of the left 
lower extremity the next day.  At that time, his physical 
findings included a slow and antalgic gait, 4/5 strength of 
the left lower extremity, 5/5 strength of the right lower 
extremity, and pain with resistance testing of the left lower 
extremity.  A March VA physical therapy note included his 
report of being able to walk 1 mile and ride a stationary 
bike without pain or difficulty.  At that time, his left 
lower extremity tested grossly for 5/5 strength.  In April, 
he described work difficulties due to cervical spine pain 
with radicular symptoms into the right arm and fingers.

The veteran underwent another VA spine examination on 
December 17, 2002 with benefit of review of his claims 
folder.  His complaints included pain in the lower midback 
with radiation into the buttocks and down the posterior 
aspect of both legs.  He had stiffness and weakness of the 
lower back with weakness of the lower extremities; left 
greater than right.  He described his back pain as a knife 
stabbing with severe, burning-type pain in the lower 
extremities and buttocks.  He had daily flare-ups of pain 
with an 8/10 intensity that frequently disturbed his sleep.  
His symptoms of numbness, tingling and balance problems with 
his legs occurred particularly after sitting for periods 
exceeding 20 minutes or standing for more than 10 minutes.  
He claimed two falling episodes due to his radiculopathy 
problems.  He denied symptoms such as bladder dysfunction or 
urinary incontinence.  His precipitating factors included 
joint motion such as stepping off a curb, walking on uneven 
surfaces, or any prolonged sitting, bending or lifting.  His 
alleviating factors included medications of Tolmetin, 
Baclofen, and Naproxen.  He missed approximately three to 
four days every two weeks due to his back problems, and was 
unable to perform his full duty requirements of being able to 
lift 50 pounds. 

On physical examination, the veteran's posture was erect and 
his gait was steady.  He had difficulty rising from a sitting 
position, and had severe pain when laying flat on the 
examination table.  He was able to dress and undress 
independently, but had some difficulty and increased pain 
with bending to remove his pants, shoes and socks.  Range of 
motion of the thoracolumbar spine measured as 0 to 68 degrees 
of flexion, 0 to 25 degrees of extension, and 0 to 24 degrees 
of lateral flexion bilaterally with some flattening of the 
lumbosacral spine configuration noted.  Straight leg raising 
test was positive at 30 degrees on the right and 35 degrees 
on the left.  Patrick's sign was positive bilaterally with 
pain elicited in the hip area with maneuver.  There was 
tenderness to palpation to the sciatic nerve area of the 
buttocks without severe pain bilaterally.  Motor examination 
demonstrated 4/5 strength on the right and 3/5 strength on 
the left.  There was decreased strength and increased pain in 
the buttocks and lower back area with repetitive motion.  
Deep tendon reflexes were 1+ at the right patella, 2+ at the 
left patella, and 2+ at the Achilles tendons bilaterally.  
The musculature of the back was symmetrical.  Sensory 
examination revealed diminished perception to vibratory 
stimuli in the right lower extremity to the L3 intervention 
area and the left lower extremity to the L2-L5 intervention 
area.  The veteran was extremely unstable with increased back 
pain on attempting heel to toe gait testing.  Muscle spasms 
and costovertebral tenderness were present in the lumbosacral 
area with increased muscle spasms present after range of 
motion and gait testing.  The range of motion was primarily 
affected by the pain.  An x-ray examination was significant 
for narrowing of the L5-S1 disc.  The examiner offered a 
diagnosis of degenerative disc disease of the lumbar spine 
with evidence of radiculopathy and neuropathy.

VA clinic records in 2003 include an April consultation for a 
transcutaneous electrical nerve stimulation (TENS) unit which 
reflected the veteran's report of burning pain in the low 
back with episodes of left lower extremity give way.  He 
rated his pain as 7/10 that increased with bending and 
prolonged standing or walking.  He reported being unable to 
continue walking his regimen of 3 miles per day three times a 
week due to pain.  His physical findings included an antalgic 
but functional gait, poor posture with decreased lordosis, 
and abnormal range of motion.  He experienced a reduction of 
pain after 1-hour of TENS use.  He had an exacerbation of 
pain in July wherein he had difficulty with ambulation as 
well as lowering and rising from a chair.  At that time, he 
was given an intramuscular (IM) injection of Toradol and 
Decadron at the gluteal muscles.  Mild spasm of the lumbar 
spine was noted in September 2003.

An October 2003 evaluation by Dr. Goodman noted that the 
veteran walked without a limp and was capable of standing on 
his heels and toes without difficulty.  His lumbar movement 
was limited to pain, but no spasm or deformity was present.  
His stretch signs were negative.  There were no neurologic or 
vascular deficits in either lower extremity.  The May 2003 
MRI films were interpreted as showing degenerative disc 
changes without significant stenosis or nerve involvement.  
Dr. Goodman provided an impression of degenerative lumbar 
disc disease with low back and leg pain with a recommendation 
for continued nonoperative care.

VA clinical records in November 1993 included findings of 
decreased range of motion of the back due to pain, lower 
extremity straight leg raise at about 35-40 degrees 
bilaterally, and positive sensation bilaterally.  The 
veteran's prescription of Lodine was changed to Ultram due to 
ineffectiveness, and he was placed on a trial of 
Amitriptyline.  He was also referred for a consultation to 
the TENS unit for his neuropathic pain of both lower 
extremities.

The veteran underwent another VA examination with benefit of 
review of his claims folder in December 2003.  At that time, 
he reported lower back pain and stiffness with severe 
weakness of the lower extremities.  He described a constant, 
radicular-type pain in the right lower extremity, and 
neuropathy type symptoms with numbness of the left lower 
extremity.  He had experienced falls due to episodes of 
severe numbness and weakness of the lower extremities.  He 
had daily flare-ups of 10/10 pain with frequently disturbed 
sleep.  His radicular symptoms were immediately aggravated 
with any bending, or sitting in a car greater than 5 minutes.  
His aggravated symptoms occurred approximately 4 to 5 times a 
day and lasted several minutes in duration.  He had increased 
problems with balance due to his radiculopathy.  He was able 
to walk on a treadmill one mile every three to four days but, 
due to a dramatic increase in radicular type pain, he no 
longer walked the distances he had in the past.  He avoided 
any lifting at work and was on light duty.  He had difficulty 
with any stairs or climbing of ladders.  He missed 
approximately 25-30 days in the last 12 months due to his 
back problems.  His medications included Ultram 25 mg. three 
times a day for musculoskeletal pain, 10 mg. of Baclofen a 
day for musculoskeletal pain and spasm, and 25 mg. of Elavil 
every night for neuropathy pain.  These medications, however, 
did not alleviate his pain.

On physical examination, the veteran's posture was erect and 
gait was steady.  There was some flattening of the 
lumbosacral spine.  He had difficulty rising from a sitting 
position.  He had severe pain when laying flat on the 
examination table.  He had some difficulty and increased pain 
with undressing and dressing, primarily with bending to 
remove his pants, shoes and socks.  However, he was able to 
dress and undress independently.  Range of motion of the 
thoracolumbar spine measured as 0 to 78 degrees of flexion, 0 
to 24 degrees of extension, 0 to 28 degrees of lateral 
flexion bilaterally, 0 to 28 degrees of right rotation, and 
0-34 degrees of left rotation.  Muscle spasms and 
costovertebral tenderness were present in the lumbosacral 
area and increased muscle spasms were present after range of 
motion and gait testing.  Straight leg raising test was 
positive at 28 degrees on the right and 42 degrees on the 
left.  Patrick's sign was positive bilaterally with pain 
elicited in the hip area with maneuver.  There was tenderness 
to palpation to the sciatic nerve area of the buttocks with 
severe pain bilaterally.  Motor examination demonstrated 4/5 
strength on the right and 3/5 strength on the left.  There 
was decreased strength and increased pain in the buttocks and 
lower back area with repetitive motion.  Deep tendon reflexes 
were 1+ at the right patella, 2+ of the left patella, and 
unable to be elicited at the Achilles tendons bilaterally.  
Sensory examination revealed diminished perception to 
vibratory stimuli in the right lower extremity to the L3, L5, 
S1 intervention areas and the left lower extremity to the L2-
L5, S1 intervention areas.  The veteran attempted heel and 
toe gait testing, but was extremely unstable and unable to 
rise on his heels or toes.  The range of motion was primarily 
affected by the pain.  The examiner offered a diagnosis of 
degenerative disc disease of the lumbar spine with evidence 
of radiculopathy and neuropathy.

In December 2003, the RO increased the evaluation for the 
veteran's lumbar spine disability to 40 percent disabling 
effective to December 17, 2002.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2003).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received on May 14, 1999.  The RO 
has rated the veteran's chronic lumbosacral strain with 
degenerative changes and degenerative disc disease as 20 
percent disabling prior to December 17, 2002 and 40 percent 
disabling thereafter.  Effective September 23, 2002, VA 
revised the criteria for evaluating IVDS.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating diseases and injuries 
of the Spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The Board may only consider and apply the "new" criteria as 
of the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

In the initial August 2000 decision, the RO continued the 
veteran's 20 percent rating for chronic lumbosacral strain 
with degenerative changes previously in effect.  This rating, 
which is effective for the time period prior to December 17, 
2002 under the "old" schedular criteria, contemplated 
symptoms consistent with moderate limitation of lumbar spine 
motion (Diagnostic Code 5292), moderate and recurring attacks 
of IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1999).

The clinical findings of record prior to the regulatory 
change for IVDS on September 26, 2003 included the veteran's 
complaint of pain, lack of endurance and weakness of the 
lumbar spine which increased in severity upon prolonged use 
or activity.  Clinic findings by VA examinations in August 
1999 and February 2001, as well as a VA clinic record in July 
2000, recorded range of motion of the lumbosacral spine to be 
limited as much as 2 degrees of extension, 22 degrees of 
flexion, 20 degrees of left flexion (tilt), 10 degrees of 
right flexion, 44 degrees of left rotation and 46 degrees of 
right rotation.  An adequate opinion as to any possible 
additional limitation of motion loss with increased or 
repetitive use was not obtained, but discomfort and pain on 
motion testing was noted by the examiners.  Normal range of 
motion for the thoracolumbar spine may be considered to be 0 
to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 
30 degrees of right and left flexion and rotation.  See 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 2 (2003).  With consideration of the veteran's 
credible report of additional limitation of motion with 
increased activity, the Board finds that the veteran's lumbar 
spine disability has been manifested by severe limitation of 
motion since the inception of the appeal and, thus, entitling 
him to a 40 percent rating under Diagnostic Code 5292 
effective to the date of claim.  This is also the maximum 
rating for symptoms of lumbosacral strain under Diagnostic 
Code 5295.

The clinic findings prior to September 26, 2003 also included 
MRI findings of desiccation, degenerative changes, and 
posterior protrusion of the L4-L5 and L5-S1 discs without 
obvious significant central stenosis or neuroforaminal 
compromise.  An EMG/NCV study demonstrated findings 
consistent with lumbosacral radiculopathy.  As such, an 
increased rating may be considered for IVDS under the old 
version of Diagnostic Code 5293.  Under this code, a 40 
percent rating for IVDS contemplated severe IVDS with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999-2002).  The next highest 
60 percent rating required pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief.

The VA examination reports and clinic records prior to 
September 23, 2002 clearly document demonstrable muscle spasm 
of the lumbosacral spine with radiculopathy and 4/5 weakness 
of both lower extremities.  However, VA examinations in 
August 1999 and February 2001 demonstrated reflexes and 
sensation of the lower extremities which were intact.  On his 
formal examinations, the veteran described daily flare-ups of 
disability with an exacerbation of symptoms after walking for 
only three blocks.  However, his VA clinic records included 
his December 2000 report of "infrequent, reduced back pain 
which c[ould] be eliminated by exercise" and his January 
2002 report of "intermittent left hip pain" after walking 6 
miles per day three times per week.  He reported difficulties 
with left lower extremity pain after walking in February 
2002, but still reported being capable of walking 1 mile and 
riding a stationary bike "without pain or difficulty" the 
next month.  The Board finds, by a preponderance of the 
evidence, that the veteran had more than intermittent relief 
of his IVDS attacks for the time period prior to December 17, 
2002.  As such, the Board cannot find, even with 
consideration of the provisions of 38 C.F.R. §§ 4.7 and 4.45, 
that the criteria for a 60 percent rating under Diagnostic 
Code 5293 have been met.  

Changes to the IVDS Code became effective September 23, 2002.  
The new version evaluates IVDS (preoperatively or 
postoperatively) on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 60 percent rating would be 
the highest rating for consideration of incapacitating 
episodes of IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

For purposes of evaluations under 5293, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the lumbar spine with the maximum 
rating of 40 percent under Diagnostic Code 5292.  See 
Johnston, 10 Vet. App. at 85.  There is no competent evidence 
of ankylosis to consider application of Diagnostic Codes 5286 
or 5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2003) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).  

The neurologic manifestations of the veteran's IVDS include 
neuropathy of the left lower extremity with findings of 3/5 
weakness, absent Achilles tendon test, and diminished 
perception to vibratory stimuli in the L2-L5 and L5/S1 
distributions.  His right lower extremity demonstrates 
radiculopathy with 4/5 weakness, absent Achilles tendon test, 
and diminished perception to vibratory stimuli in the L3, L5 
and S1 distributions.  He has a positive Patrick's sign.  
Bilaterally, he demonstrates positive straight leg raising 
with decreased strength and increased pain in the buttocks 
and lower back with repetitive motion.  There is no evidence 
of muscle atrophy or trophic changes.  There is also no 
evidence of additional neurologic dysfunction, such as loss 
of bladder control, etc.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2003).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2003).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2003).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2003).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's neuropathy of the left lower extremity is 
manifested by 3/5 weakness, absent Achilles tendon test, and 
diminished perception to vibratory stimuli in the L2-L5 and 
L5/S1 distributions.  There are no other organic changes 
present such as muscular atrophy or trophic changes.  The 
Board finds that such symptoms are compatible with incomplete 
paralysis of the sciatic nerve which is moderately severe in 
degree.  Accordingly, the Board finds that a separate rating 
for the neurologic manifestation of left lower extremity 
neuropathy due to IVDS to be 40 percent disabling as 
analogous to neuritis of the sciatic nerve under Diagnostic 
Code 8620.  There is no evidence of marked muscular atrophy 
to warrant consideration of a higher rating still.

The veteran's radiculopathy of the right lower extremity is 
manifested by 4/5 weakness, absent Achilles tendon test, and 
diminished perception to vibratory stimuli in the L3, L5 and 
S1 distributions.  The Board finds that the right lower 
extremity radiculopathy symptoms, which are less disabling 
than the left lower extremity neuropathy symptoms, are 
compatible with an incomplete paralysis of the sciatic nerve 
which is moderate in degree.  Accordingly, the Board finds 
that a separate rating for the neurologic manifestations of 
right lower extremity radiculopathy due to IVDS to be 20 
percent disabling as analogous to neuralgia of the sciatic 
nerve under Diagnostic Code 8720.  The Board finds no 
evidence of organic changes, such as muscle atrophy, trophic 
changes, etc., which would warrant a higher rating still.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
lumbar spine motion, a separate 40 percent rating for his 
chronic neurologic manifestation of moderately severe 
neuropathy of the left lower extremity, and a separate 20 
percent rating for his chronic neurologic manifestation of 
moderate radiculopathy of the right lower extremity.  After 
applying the bilateral factor for both extremities under 
38 C.F.R. § 4.26 and combining the ratings under 38 C.F.R. 
§ 4.25, the veteran would be entitled to a total 70 percent 
schedular rating by separately rating his chronic orthopedic 
and neurologic disabilities under Diagnostic Code 5293 which 
results in a higher rating than the maximum rating available 
for incapacitating episodes of IVDS.  

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised would require a finding of favorable or 
unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2003).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

Finally, the Board notes that the veteran has reported work 
restrictions and some loss of working time due to his lumbar 
spine disability, to include report of missing three to four 
days every two weeks in 2002 and 25-30 days for the year 
2003.  The Board is required to consider whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The provisions of 
38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's 40 percent 
and 70 percent schedular ratings for lumbar spine disability 
in effect for varying times during the appeal period 
contemplate loss of working time due to exacerbations of 
disability, see 38 C.F.R. § 4.1 (2003), and the Board does 
not find that the reported loss of working time in this case 
to be out of proportion to the schedular disability ratings 
assigned during any time of the appeal period.  There is also 
no evidence of the need for frequent hospitalizations.  The 
Board, therefore, finds no basis upon which to refer the case 
to the Director of Compensation and Pension for 
extraschedular consideration.


ORDER

Prior to December 17, 2002, a 40 percent rating for chronic 
lumbosacral strain with degenerative changes and degenerative 
disc disease is granted.

For the time period beginning on September 23, 2002, a rating 
in excess of 40 percent rating for the chronic manifestation 
of limited lumbar spine motion due to IVDS is denied.

For the time period beginning on September 23, 2002, a 
separate 40 percent rating for chronic left lower extremity 
neuropathy due to IVDS is granted.

For the time period beginning on September 23, 2002, a 
separate 20 percent rating for chronic right lower extremity 
radiculopathy due to IVDS is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



